Exhibit FORM OF RESTRICTED STOCK AGREEMENT (Mary Agnes Wilderotter) This Agreement is made as of (“Date of Award”) between Frontier Communications Corporation, a Delaware corporation (the “Company”) and Mary Agnes Wilderotter (the “Grantee”).In consideration of the agreements set forth below, the Company and the Grantee agree as follows: 1. Grant:A restricted stock award (“Award”) of shares (“Award Shares”) of the Company’s common stock (“Common Stock”) is hereby granted by the Company to the Grantee subject to: (i) the terms and conditions of that certain Amended Employment Agreement, dated December 29, 2008, between the Grantee and the Company (the “Employment Agreement”); (ii) the following terms and conditions; and (iii) the provisions of the Frontier Communications Corporation 2009 Equity Incentive Plan (the “Plan”), the terms of which are incorporated by reference herein. In the event of a conflict among or between the Employment Agreement and the terms and conditions stated herein, the terms most favorable to the Grantee shall control. 2. Transfer Restrictions:None of the Award Shares shall be sold, assigned, pledged or otherwise transferred, voluntarily or involuntarily, by the Grantee until such time as the restrictions on said Award Shares shall have lapsed. 3. Release of Restrictions: The restrictions set forth in Section 2 above shall lapse on one-fourth (25%)of the Award Shares on each [GRANT DATE] beginning in [YEAR FOLLOWING GRANT DATE], and ending on [FOURTH ANNIVERSARY OF GRANT DATE]. 4. Forfeiture:The Award Shares shall be subject to forfeiture to the Company in accordance with the terms of the Employment Agreement or in the event the Company notifies Grantee in writing that Company has determined that Grantee has breached the terms of Section 5 below. 5. Misconduct:The Award Shares shall be forfeited to the Company if the Compensation Committee of the Company’s Board of Directors (the “Committee”) determines that the Grantee has engaged in “Misconduct” as defined below.The Committee may in its sole discretion require the Grantee to return all Award Shares that were vested within the twelve month period immediately preceding a date on which the Grantee engaged in such Misconduct, as determined by the Committee, or if no longer held by the Grantee, to pay to the Company any and all gains realized from such Award Shares.For purposes of this Section 5, gains realized shall mean the greater of (i) the number of net shares retained by, or delivered to, the Grantee upon vesting of Award Shares multiplied by the closing price of Common Stock on the date of vesting or (ii) the amount realized by Grantee upon the disposition of the number of net shares delivered upon vesting of Award Shares.The Company shall be entitled to set-off against the amount of any such gains realized any amount owed to the Grantee by the Company, to the extent that such set-off is not inconsistent with Section 409A of the
